DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1, 14, 17-18, and 20 and the cancellation of claim 8 and 15 in the response filed September November 7, 2022, are acknowledged by the Examiner. 
	Claims 1-7, 9-14, and 16-20 are pending in the current action. 
Response to Arguments
Applicant’s arguments with respect to claims 14 and 18 have been fully considered and are persuasive.  The claim rejections and respective dependent claim rejections have been withdrawn. 
With respect to claim 1, Applicant argues that Villalobos does not meet each limitation of the amended claim. As necessitated by the amendments, new grounds of rejection have been made.
Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 line 2 recites “mechanism further_comprises”, but the claim is not marked as amended so it appears to have an unnecessary underscore within the limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9-13, 16-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "panels" in line 9.  There is insufficient antecedent basis for this limitation in the claim as only a single panel has been introduced in the claim. For the sake of compact prosecution, Examiner will interpret the claim limitation to be in reference to the previously introduced single panel.
Claims 2-7, 9-13 are rejected for dependent on a rejected claim above. 
Claim 16 is dependent on cancelled claim 15, therefore it us unclear as to the scope of the claim. For the sake of compact prosecution, Examiner will interpret the claim to be dependent on claim 14. 
Claim 17 is rejected for being dependent on a rejected claim above. 
Claims 10 and 20 recites “left and right sides of the user”, but this limitation was introduced in parent claim 1. It is unclear as to whether Applicant wishes to introduce a new sides of a user or refer to the previously introduced limitation. For the sake of compact prosecution, Examiner will interpret the claim limitation to be in reference to the limitation of the parent. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 5176707) in view of Rush (US 3800787).
With respect to claim 1, Phillips discloses A spinal traction device (Fig 1, device 10), comprising: a harness including a waist support panel which is securable to a user proximate the user's hips (Fig 2, harness 40/30 with panel 40 secured around the hips); first and second flexible tension members coupled to the harness (Fig 1, tension member 28 interpreted as a first and second member both extending from the central pulley 36 as they would provide different force profiles on the harness, indirectly coupled to the harness 40); and a support structure including stabilization legs and an upper support frame which supports the first and second flexible tension members at a predetermined support height (Fig 2, support 14/16/20 with legs 16/14 and upper frame 20 which supports the tension members 28) and further including a harness height adjustment mechanism comprising a user manipulable adjustment operable by the user to raise a height of the harness during use while the waist support panels are secured proximate the user's hips (col 1 ln 40-45, height adjustment mechanism 26/27 which is detailed to allow for a user to adjust the harness height, col 1 ln 50-55; wheel 26 is positioned near a user’s arms on the support 14/16/20 and is obviously usable by a person while the device is in use) … and the first and second flexible tension members are supported by the support structure at a spaced horizontal distance from one another (Fig 1, first and second tension members 28 supported by support structure at upper frame 20 and spaced at different pulleys 32), such that the harness height adjustment mechanism facilitates movement of the user's hips above the user's upper body such that at least a portion of the user's upper body weight serves to traction at least a portion of the user's spine (Fig 2, col 1 ln 50-60).  
Phillips is silent on wherein the first flexible tension member couples to and extends from the harness on a left side of the user, the second flexible tension member couples to and extends from the harness on a right side of the user. 
Rush teaches an analogous harness 78/79 (leg straps together interpreted as the harness) applying a tension force to the user “P”, the harness extending from the harness to an analogous support bar with pulleys 82/83 spaced apart from each other, wherein the first flexible tension member 80 couples to and extends from the harness on a left side of the user (Fig 2, Fig 1), the second flexible tension member 81couples to and extends from the harness on a right side of the user (Fig 1, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension members and their connection to the harness as taught by Phillips to have the tension members be completely separate and attach on the left and right of the user as taught by Rush as this could allow for independent adjustment of the cables, would allow for easy replacement of a broken cable (Rush col 1 ln 40-45, ln 55-60, device as a whole is more adjustable and less expensive).
With respect to claim 2, Phillips/Rush discloses The spinal traction device of claim 1, further comprising a lower extremity support member extending below and supported by the support structure, the lower extremity support member including a calf support platform (Phillips Fig 1, lower extremity support 46/44 with calf platform 44; Annotated Fig 2).  

    PNG
    media_image1.png
    412
    644
    media_image1.png
    Greyscale

Annotated Fig 2, Phillips
With respect to claim 3, Phillips/Rush discloses The spinal traction device of claim 2, wherein the lower extremity support member is movable relative to the upper support frame (Phillips Fig 2, cables 46 would allow for movement relative to support frame 12; Annotated Fig 2, swinging motion of lower extremity support shown).  
With respect to claim 4, Phillips/Rush discloses The spinal traction device of claim 3, wherein the upper support frame comprises a horizontally extending rail (Phillips Fig 1, support frame is a rail 20), and the lower extremity support member is slidable along the rail (Phillips Fig 1, horizontal rails 14/14, cables 46 allow pivoting relative to the rails 14 the moveable along the rail; Annotated Fig 2, rotational translation pathway along the length of the rails shown; further the cables are shown tied to the rail 14/14 thus the cables would be capable of being translated along the rail at the point where the members are connected).  
With respect to claim 5, Phillips/Rush discloses The spinal traction device of claim 2, wherein the calf support platform comprises a left calf rest and a right calf rest which support left and right calves of the user, respectively (Phillips Fig 2, calf rest 44 interpreted to be divided into a right and a left half).  
With respect to claim 6, Phillips/Rush discloses The spinal traction device of claim 5, wherein the left and right calf rests are rotatable relative to the support structure to accommodate an orientation of the lower extremity (Phillips Fig 2, calf rests 44 moveable relative to the support structure 12 via cables 46- rotate motion shown in Annotated Fig 2).  
With respect to claim 7, Phillips/Rush discloses The spinal traction device of claim 1, wherein the stabilization legs comprise at least three legs in support of the upper support frame (Phillips Fig 1, four support legs 16).  
With respect to claim 9, Phillips/Rush discloses The spinal traction device of claim 1, wherein the harness height adjustment mechanism comprises a flexible tension member support configured to interface with the first and second flexible tension members and facilitate movement of the first and second flexible tension members relative to the flexible tension member support to cause a vertical position of the harness to change thereby adjusting the traction of the user's spine (Phillips Fig 1, pulleys 32 are mechanisms that interface with the tension members 28 and facilitate movement and aid in the traction).  
With respect to claim 10, Phillips/Rush discloses The spinal traction device of claim 9, wherein the stabilization legs comprise first and second legs extending from the flexible tension member support and configured to be located on left and right sides of the user, respectively (Phillips Fig 1, legs 16 on the left and right side of the user).  
With respect to claim 19, Phillips/Rush discloses The spinal traction device of claim 4, wherein the lower extremity support member comprises an adjustable support member pivotally coupled to the calf support platform (Phillips Fig 2, cables 46 are a support member) and the calf support platform comprising a left calf rest (Phillips Annotated Fig 1, left calf rest section) extending from the adjustable support member in a first direction (Phillips Annotated Fig 2, support member 46 connects to calf rest in the center, thus each of the left and right calf rest extend in an upper and lower direction relative to the support member 26, first direction interpreted to be the upper direction) and a right calf rest extending from the adjustable support member in a second direction that is opposite the first direction (Phillips, Annotated Fig 2, support member 46 connects to calf rest in the center, thus each of the left and right calf rest extend in an upper and lower direction relative to the support member 26, second direction interpreted to be the lower direction)

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (in view of Krell (US 2010/0144504).
With respect to claim 14, Phillips discloses A spinal traction device, comprising: a support structure (Fig 2, support 14/16/20); a harness configured to be secured to a user proximate the user's hips (Fig 2, harness 40/30 with panel 40 secured around the hips); a flexible tension member coupled to the support structure and the harness (Fig 1, flexible tension member 28), such that the user's hips are supported above the user's upper body and at least a portion of the user's upper body weight serves to traction at least a portion of the user's spine (Fig 1, user’s hips are supported and lifted to be above the user’s upper body to apply traction to the spine); and a lower extremity support member supported by the support structure for supporting a lower extremity of the user (Annotated Fig 2, calf support)… and a height adjustment mechanism comprising a user manipulable adjustment operable by the user to adjust the flexible tension member during use to cause a vertical position of the harness to change thereby adjusting the traction of the user's spine (col 1 ln 40-45, height adjustment mechanism 26/27 which is detailed to allow for a user to adjust the harness height, col 1 ln 50-55; wheel 26 is positioned near a user’s arms on the support 14/16/20 and is obviously usable by a person while the device is in use).
Phillips is silent on wherein the lower extremity support member is slidable relative to the support structure to facilitate positioning the lower extremity support member relative to the user.
Krell teaches an analogous traction system with a lower leg support 5 which is hanging from the frame 13, wherein the lower extremity support member is slidable relative to the support structure to facilitate positioning the lower extremity support member relative to the user ([0063], supports 5 held and adjustable in a sliding manner on bar 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower leg support and frame connection of Phillips to be adjustable via sliding as taught by Krell to better fixe the supports to fit the user’s needs (Krell [0063]).
With respect to claim 16, Phillips/Krell discloses The spinal traction device of claim [14] (see 112 rejection above), wherein the support structure comprises a flexible tension member support and stabilization legs extending from the flexible tension member support (Phillips Fig 2, support 14/16/20 with legs 16/14 and upper frame 20 supporting the tension member 28), wherein the flexible tension member support is configured to support the flexible tension member (Phillips Fig 2, upper frame 20 supporting the tension member 28).

Allowable Subject Matter
Claim 11-13, 17-18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Further, Claims 11-13, 17, and 20 would need to be rewritten in independent form including all of the limitations of the base claim and any intervening claims to be allowable as their independent claim has been rejected above. 

	Claims 18 would be allowable because the closest prior art fails to disclose a spinal traction device comprising a harness, a flexible tension member, a support structure having a flexible tension member support and a leg, a user manipulable adjustment comprising a movable anchor associated with and movable relative to the leg, wherein the movable anchor is coupled to an end of the flexible tension member, such that sliding the movable anchor relative to the leg during use by the user causes a vertical position of the harness to change thereby adjusting the traction of the spine.
The closest prior art of record is Villalobos (US 2016/0243390) which discloses a spinal traction device comprising a harness (Fig 2A, device 10 with harness 8/38), a flexible tension member (Fig 2A, tension member 41), a support structure having a flexible tension member support and a leg (Fig 2A, support 6 with leg 5).
Villalobos, alone or in combination, is silent on a user manipulable adjustment comprising a movable anchor associated with and movable relative to the leg (Villalobos has a connectors for tension member 41 that is the anchor but it is not moveable, Fig 7) wherein the movable anchor is coupled to an end of the flexible tension member, such that sliding the movable anchor relative to the leg during use by the user causes a vertical position of the harness to change thereby adjusting the traction of the spine.
Examiner notes that Phillips (US 5176707) and Henderson (US 2005/0003938) were considered, but did not remedy the deficiency of anchors which are adjustable when a user is in the device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM BAKER/Examiner, Art Unit 3786